Citation Nr: 0120292	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran and his therapist


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from November 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and April 2001 rating 
decisions by the Los Angeles, California Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In connection with his appeal the veteran testified at a 
videoconference hearing in June 2001, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2000).  A transcript 
(T.) of the hearing is associated with the claims file.  

The following procedural history is referable to the claim of 
secondary service connection.  In a statement received in 
February 1999, the veteran initiated a claim for secondary 
service connection for his gastrointestinal disorder.  He 
provided supporting evidence in the form of private medical 
records.  

In September 2000, the RO sent the veteran a letter which 
indicated that his application for service connection was 
incomplete, instructed the veteran on the steps necessary to 
complete his application for service connection, and informed 
the veteran that a completed application constituted a 
"well-grounded" claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (or VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  38 U.S.C.A. § 5103A (West Supp. 
2001).

In March 2001, the RO sent the veteran a letter which 
indicated that VCAA had been implemented, and explained the 
process of VA's duty to assist him in the development of his 
claim.  The RO informed the veteran that his previously filed 
claim for benefits had been denied as "not well-grounded" 
and that his claim would be evaluated pursuant to VCAA.  

In an April 2001 rating decision, the RO denied entitlement 
to service connection for gastrointestinal disorder as 
secondary to service-connected post traumatic stress 
disorder.  By way of a letter dated on April 19, 2001, the RO 
notified the veteran of the decision.  To date, the veteran 
has not provided VA with written communication of his 
disagreement with the April 2001 rating decision.  However, 
at his video conference in June 2001, the veteran primarily 
testified about his claim of secondary service connection for 
a gastrointestinal disorder.  Moreover, during the course of 
his testimony, the veteran specifically referred to the RO's 
denial of his claim for gastrointestinal problems, and 
asserted his disagreement therein.  T. 4.  The transcript was 
certified by VA on June 12, 2001.

A claimant's timely filed notice of disagreement (NOD) 
initiates an appeal of an adjudicative determination by the 
agency of original jurisdiction and expresses the desire to 
contest the result of such an adjudication.  See 38 C.F.R. 
§§ 20.200, 20.201 (2000).  The veteran's verbal testimony, 
given within the statutory time period and reduced to a 
written transcript, constitutes a valid NOD.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  In the Tomlin case, when an 
oral statement made during an RO hearing was later reduced to 
writing in a transcript, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") found that the transcription met the statutory 
requirement that a NOD be "in writing."  

The Court further found that the date of certification of the 
transcript by VA is the date of filing.  Id.  Thus, on June 
14, 2001, the veteran filed a timely NOD regarding the issue 
of entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to PTSD.  As the RO has not 
yet issued a statement of the case (or SOC) in response to 
the veteran's timely filed NOD, the Board is required to 
remand the claim for issuance of a statement of the case.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter 
is addressed in the remand below.

The following procedural history is referable to the claim 
for an increased rating.  In a February 1996 rating decision, 
the RO confirmed its prior rating of 10 percent for the 
veteran's service-connected PTSD.  He initiated, and 
perfected, this appeal.  A Hearing Officer's decision in June 
1997 increased the rating for the veteran's PTSD from 10 to 
50 percent disabling, effective from the date of receipt of 
the increased rating claim (October 11, 1995).  Although that 
increase represented a grant of benefits, the Court has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the increased rating claim remains in appellate status.

The Board further notes that, during his video conference 
with the undersigned, the veteran testified that he and his 
therapist had discussed the fact that the veteran drank 
alcohol to self medicate symptoms associated with his PTSD.  
T. 3, 10-12.  The veteran's substance abuse history was also 
noted in the report of VA psychiatric examination dated in 
September 2000.  The Board finds that the veteran has raised 
a claim for VA compensation benefits for disability allegedly 
resulting from alcohol, claimed as secondary to or as a 
symptom of a service-connected disability.  The Board has 
imposed a temporary stay on adjudication of these claims  
until final review is completed by the United States Court of 
Appeals for the Federal Circuit with respect to its decision  
issued on February 2, 2001, in Allen v. Principi, 237 F.3d  
1368 (Fed. Cir. 2001).  When the Federal Circuit has 
completed its review of all actions and rehearing requests 
filed in that case and the decision becomes final, the Board 
will lift the stay and begin to adjudicate these issues.  In 
the meantime, while the raised claim is intertwined with the 
claim for a rating in excess of 50 percent for PTSD, 
additional development of the increased rating claim is 
indicated and such is addressed in the remand below.


REMAND

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case been issued.  As the Board has just 
determined that the transcript of the veteran's testimony, as 
presented at a video conference in June 2001, constitutes a 
valid and timely filed NOD, the RO must now issue a statement 
of the case for the issue of service connection for a 
gastrointestinal disorder, claimed as secondary to PTSD.

As to the claim for a rating in excess of 50 percent for 
PTSD, the Board notes that the veteran and his therapist 
recently testified at a June 2001 Board hearing that his PTSD 
has increased in severity.  The veteran's therapist further 
indicated that the veteran's PTSD was now manifested by 
psychotic symptoms.  In addition, it was asserted, in 
essence, that the veteran's alcohol abuse was an attempt to 
"self medicate" the PTSD.   In view of the foregoing, it is 
the Board's judgment that the veteran must be afforded a new 
VA psychiatric examination for the purpose of determining the 
current severity of his PTSD, and to obtain an opinion 
addressing the question of disability allegedly resulting 
from alcohol, claimed as secondary to or as a symptom of 
service-connected PTSD.    

Any relevant treatment records that may be available must 
also be secured.  See Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

Accordingly, this case is REMANDED for the following. 

1.  The RO should issue a statement of the 
case on the issue of service connection 
for a gastrointestinal disorder, claimed 
as secondary to PTSD.  The veteran, who is 
not currently represented in this matter, 
is hereby advised that he must submit a 
timely substantive appeal to perfect his 
right to appellate review by the Board.  

2.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his gastrointestinal 
disability, PTSD, and alcohol dependence.  
After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, now codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied. 

4.  The RO must schedule the veteran for 
a VA psychiatric examination for the 
purpose of determining the current 
severity of his PTSD and to obtain an 
opinion addressing the question of 
disability allegedly resulting from 
alcohol, claimed as secondary to or as a 
symptom of his PTSD.  Following a review 
of the record and the evaluation of the 
veteran, the examiner must opine whether 
it is as likely as not that any alcohol 
abuse or dependence that may be present 
was caused or aggravated by the veteran's 
PTSD.  To the extent that is possible, 
the psychiatrist should assign separate 
GAF scale scores for impairment due 
solely to PTSD and for PTSD with any 
alcohol abuse or dependence that may be 
apparent.  All indicated tests must be 
accomplished.  The claims file must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


